Citation Nr: 1329545	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  10-11 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection to diabetes mellitus, type 
II, to include as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to 
October 1971.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2009 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in St. Louis, Missouri.

The Board has considered documentation included in the 
Virtual VA system in reaching the determinations below.  No 
new records pertinent to this appeal were found therein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
action on the appeal is warranted.  The Veteran in this case 
seeks service connection for diabetes mellitus, type II, on 
the basis of exposure to herbicides.  

A March 2009 VA treatment report documents current diabetes 
mellitus, type II.  However, the Veteran does not contend, 
and service records do not show, that his diabetes arose 
during service.  Rather, he contends his diabetes later 
developed due to in-service herbicide exposure.  In 
correspondence received throughout the appeal, the Veteran 
contends that he was exposed to herbicides while stationed 
aboard the U.S.S. Shangri-La.  He contends that this ship 
entered a port area in South Vietnam in order to receive 
parts to repair an elevator.  He contends his ship was in 
the "brown water" of Vietnam.

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent 
(including Agent Orange), a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam between January 1962 and May 1975, shall be presumed 
to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary 
demonstrating that the Veteran was not exposed to any such 
agent during service. 38 U.S.C.A. § 1116(f) (West 2002).  
"Service in the Republic of Vietnam" means actual service 
in-country in Vietnam from January 9, 1962, to May 7, 1975, 
and includes service in the waters offshore, or service in 
other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii); See Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008) (VA's requirement that a Veteran must have 
"stepped foot" on landmass of Vietnam or the inland waters 
of Vietnam for agent orange/herbicide exposure presumption 
is a valid interpretation of the statute); VAOPGCPREC 27-97 
(holding that mere service on a deep-water naval vessel in 
waters off- shore of the Republic of Vietnam is not 
qualifying service in Vietnam).

Prior to appellate adjudication, the Board finds that 
further development is necessary to establish whether the 
Veteran may have been exposed to herbicides on active duty.  

The Veteran's DD 214 Form shows he was awarded the Vietnam 
Service Medal and Republic of Vietnam Campaign Medal for 
service aboard the U.S.S. Shangri-la in the contiguous 
waters of Vietnam from April 11, 1970 through November 5, 
1970.

A command history report for the U.S.S. Shangri-la shows 
that in June 1970, the ship entered the Republic of South 
Vietnam territorial waters and stood in the harbor of Da 
Nang.  Parts for a number 3 elevator were received via 
helicopter.  This was the only known incident of a U.S. 
aircraft carrier that entered a port area in South Vietnam.  
The visit was for the purpose of obtaining supply parts, and 
was not for liberty.

In March 2009, the National Personnel Records Center (NPRC) 
was contacted to verify Vietnam service.  The NPRC responded 
that it was unable to determine whether or not the Veteran 
served in the Republic of Vietnam.  The Veteran was attached 
to a unit that could have been assigned to a ship or to 
shore.  For Department of Defense (DOD) purposes, the 
Veteran's unit was credited with Vietnam service from April 
10, 1970 to May 2, 1970, May 12, 1970 to May 29, 1970, June 
13, 1970 to July 4, 1970, July 28, 1970 to August 19, 1970, 
August 30, 1970 to September 30, 1970, and October 20, 1970 
to November 7, 1970.  However, service records provided no 
conclusive proof of in-country service.

With regard to whether the Veteran served in the inland 
waterways of Vietnam, a list of Navy and Coast Guard Ships 
associated with service in Vietnam and exposure to Herbicide 
Agents, while not complete, provides some information in 
determining which vessels may be subject to the presumption.  
VA's Compensation and Pension Service, which recently 
updated its list, has identified a number of "blue water" 
Navy vessels that conducted operations on the inland "brown 
water" rivers and delta areas of Vietnam and certain other 
vessel types that operated primarily or exclusively on the 
inland waterways, which are now subject to the presumption 
of exposure to herbicides under 38 C.F.R. §§ 3.307 and 
3.309. However, the Veteran's ships, the U.S.S. Shangri-la 
and the U.S.S. John F. Kennedy, are not vessels recognized 
as having conducted "brown water" operations in Vietnam.  

With regard to whether the Veteran actually stepped foot in 
Vietnam, records show that the U.S.S. Shangri-la was 
stationed was in the harbor and supplies were received via 
helicopter.  The purpose of the visit was not for liberty.  
The Veteran's service personnel and treatment records do not 
confirm in-country Vietnam service.  Additionally, receipt 
of the Vietnam Service Medal alone cannot be used to 
establish service in the Republic of Vietnam, as some 
service members who received the Vietnam Service Medal were 
never in Vietnam or its territorial waters.  See Haas, 525 
F.3d at 1196.  The U.S. Dep't of Defense Manual of Military 
Decorations and Awards, Chapter C.6.6.1.1.2 and 
C.6.6.1.2.1.2. (September 1996) states that the Vietnam 
Service Medal is awarded members of the Armed Forces of the 
United States serving at any time between July 4, 1965 and 
March 28, 1973, in Vietnam, its contiguous waters, or the 
airspace there over, including service members who were 
attached to or regularly served for one or more days aboard 
a naval vessel directly supporting military operations in 
Vietnam.

However, as noted above, the Veteran's unit was credited 
with Vietnam service on a number of occasions.  
Significantly, the record further shows that in February 
2009, the Veteran reported to a treating VA physician that 
while he mostly served on a ship near Vietnam, he did 
physically step foot in Da Nang on one occasion. 

As such, the Board finds that further information from the 
Veteran should be elicited as to his actual presence on the 
landmass of Vietnam prior to appellate adjudication.  The 
deck logs for the U.S.S. Shangri-la should also be requested 
to verify the Veteran's allegations.  Finally, in his VA 
Form 9 the Veteran asked VA to obtain the Microfilm 
Publication USN Muster Roll, Carrier Airborne Early Warning 
Squadron 121 (VAW 121) Year 1970, Act #07889 Reel 5252.  An 
attempt to obtain this record should be made.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the Veteran 
and his representative a letter 
requesting that he provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain 
any additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  

Specifically, the Veteran should be 
asked to provide detailed information 
concerning his presence on the landmass 
of Vietnam.

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, 
following the current procedures set 
forth in 38 C.F.R. § 3.159. All 
records/responses received should be 
associated with the claims file. If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  Contact the National Archives and 
Records Administration or other 
appropriate entity, and request copies 
of the deck logs and muster 
rolls/personnel diaries for the U.S.S. 
Shangri-la for the time periods of April 
10, 1970 to May 2, 1970, May 12, 1970 to 
May 29, 1970, June 13, 1970 to July 4, 
1970, July 28, 1970 to August 19, 1970, 
August 30, 1970 to September 30, 1970, 
and October 20, 1970 to November 7, 
1970.  The AOJ should review the 
documents to determine if personnel 
aboard the ship went ashore during the 
specified periods of time. 

If the search for such records has 
negative results, the claims file must 
be properly documented as to the 
unavailability of these records.

4.  If muster rolls are not obtained via 
the above request, attempt to obtain 
Microfilm Publication USN Muster Roll, 
Carrier Airborne Early Warning Squadron 
121 (VAW 121) Year 1970, Act #07889 Reel 
5252.

5.  After the completion of any action 
deemed appropriate in addition to that 
requested above, the appellant's claim 
should be readjudicated.  All applicable 
laws and regulations should be 
considered.  If the benefit sought 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
be given the opportunity to respond. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).






_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


